          Case 4:21-cv-00544-HSG Document 3 Filed 01/25/21 Page 1 of 4


 1   DAVIS WRIGHT TREMAINE LLP
       Scott R. Commerson (SBN 227460)
 2     scottcommerson@dwt.com
 3     James H. Moon (SBN 268215)
       jamesmoon@dwt.com
 4   865 South Figueroa Street, 24th Floor
     Los Angeles, California 90017-2566
 5   Telephone: (213) 633-6800
     Fax: (213) 633-6899
 6

 7   DAVIS WRIGHT TREMAINE LLP
       John A. Goldmark (pro hac vice forthcoming)
 8     johngoldmark@dwt.com
     920 Fifth Avenue, Suite 3300
 9   Seattle, WA 98104-1610
     Telephone: (206) 622-3150
10   Facsimile: (206) 757-7700
11
     DAVIS WRIGHT TREMAINE LLP
12     Joseph E. Addiego III (SBN 169522)
       joeaddiego@dwt.com
13   505 Montgomery Street, Ste. 800,
     San Francisco, California 94111-6533
14   Telephone: (415) 276-6500
     Fax: (415) 276-6599
15

16   Attorneys for Defendant Ring LLC

17   [Additional Counsel Listed on Signature Page]

18
                                 UNITED STATES DISTRICT COURT
19
                               NORTHERN DISTRICT OF CALIFORNIA
20

21   BRANDON JACK and JEAN ALDA, for                    Case No. 3:21-cv-00544-HSG
     themselves, as private attorneys general, and/or
22
     on behalf of all others similarly situated,        STIPULATION FOR EXTENSION OF
23                                                      TIME FOR DEFENDANT TO RESPOND
                               Plaintiffs,              TO PLAINTIFFS’ COMPLAINT [CIVIL
24                                                      L.R. 6-1(A)]
            vs.
25                                                      Compl. Filed:        November 19, 2020
26   RING LLC,

27                             Defendant.

28


                                                                        STIPULATION UNDER L.R. 6-1(A)
                                                                                 NO. 3:21-cv-00544-HSG
          Case 4:21-cv-00544-HSG Document 3 Filed 01/25/21 Page 2 of 4


 1   TO THE CLERK AND TO PLAINTIFFS AND THEIR ATTORNEYS:
 2          Pursuant to Civil Local Rule 6-1(a), Plaintiffs Brandon Jack and Jean Alda (“Plaintiffs”)
 3   and Defendant Ring LLC (“Defendant”) hereby stipulate for an extension of time for Defendant
 4   to respond to Plaintiffs’ Complaint.
 5          The Complaint was filed on November 19, 2020 and served on Defendant on December
 6   23, 2020. This action was removed to this Court on January 22, 2021. Defendant’s current
 7   deadline to respond to the Complaint is January 29, 2021.
 8          The parties hereby stipulate that Defendant’s deadline to respond to the Complaint is
 9   extended by two (2) weeks, from January 29, 2021 to February 12, 2021. The extension will not
10   alter the date of any event or any deadline already fixed by Court order.
11
     Dated: January 25, 2021                        DAVIS WRIGHT TREMAINE LLP
12

13                                                  By: /s/ Scott R. Commerson
                                                          Scott R. Commerson
14
                                                    Attorneys for Defendant Ring LLC
15

16
     Dated: January 25, 2021                        DENITTIS OSEFCHEN PRINCE, P.C.
17
                                                    By: /s/ Stephen DeNittis
18                                                       Stephen DeNittis
19                                                  Attorneys for Plaintiffs
                                                    Brandon Jack and Jean Alda
20

21

22

23

24

25

26

27

28

                                                     1
                                                                         STIPULATION UNDER L.R. 6-1(A)
                                                                                  NO. 3:21-cv-00544-HSG
          Case 4:21-cv-00544-HSG Document 3 Filed 01/25/21 Page 3 of 4


 1                                      FILER’S ATTESTATION
 2           I am the ECF user whose identification and password are being used to file this Stipulation
 3   for Extension of Time for Defendant to Respond to Plaintiff’s Complaint on behalf of Plaintiffs
 4   and Defendant. In compliance with Local Rule 5-1(i)(3), I hereby attest that Plaintiffs’ counsel
 5   concurs in this filing.
 6
     Dated: January 25, 2021                        DAVIS WRIGHT TREMAINE LLP
 7

 8                                                  By: /s/ Scott R. Commerson
                                                          Scott R. Commerson
 9
                                                    Attorneys for Defendant Ring LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
                                                                        STIPULATION UNDER L.R. 6-1(A)
                                                                                 NO. 3:21-cv-00544-HSG
          Case 4:21-cv-00544-HSG Document 3 Filed 01/25/21 Page 4 of 4



               PROOF OF SERVICE BY ELECTRONIC MAIL AND U.S. MAIL
       I am employed in the County of Los Angeles, State of California. I am over the age of 18
and not a party to the within action. My business address is Davis Wright Tremaine LLP, Suite
2400, 865 South Figueroa Street, Los Angeles, California 90017-2566.

       On January 25, 2021, I served the foregoing document(s) described as: STIPULATION
FOR EXTENSION OF TIME FOR DEFENDANT TO RESPOND TO PLAINTIFFS’
COMPLAINT [CIVIL L.R. 6-1(A)] by forwarding a portable document file to the electronic
mail address(es) below and by placing a true copy of said document(s) enclosed in a sealed
envelope(s) for each addressee named below, with the name and address of the person served
shown on the envelope as follows:

 Daniel M. Hattis, Esq.                           Stephen DeNittis, Esq.
 Paul Karl Lukacs, Esq.                           Shane T. Prince, Esq.
 Hattis & Lukacs                                  Denittis Osefchen Prince, P.C.
 400 108th Ave NE, Suite 500                      5 Greentree Centre, Suite 410
 Bellevue, WA 98004                               525 Route 73 N.
 Email: dan@hattislaw.com                         Marlton, New Jersey 08057
 Email: pkl@hattislaw.com                         Email: sdenittis@denittislaw.com
                                                  Email: sprince@dwnittislaw.com

       (FROM ELECTRONIC MAIL ADDRESS frankromero@dwt.com) at Suite 2400,
865 South Figueroa Street, Los Angeles, California.

        (U.S. MAIL) - I placed such envelope(s) with postage thereon fully prepaid for deposit in
the United States Mail in accordance with the office practice of Davis Wright Tremaine LLP for
collecting and processing correspondence for mailing with the United States Postal Service. I
am familiar with the office practice of Davis Wright Tremaine LLP, for collecting and
processing correspondence for mailing with the United States Postal Service, which practice is
that when correspondence is deposited with the Davis Wright Tremaine LLP, personnel
responsible for delivering correspondence to the United States Postal Service, such
correspondence is delivered to the United States Postal Service that same day in the ordinary
course of business.

       Executed on January 25, 2021, at Los Angeles, California.

☐      State       I declare under penalty of perjury, under the laws of the State of California,
                   that the foregoing is true and correct.

☒      Federal     I declare under penalty of perjury under the laws of the United States of
                   America that the foregoing is true and correct and that I am employed in the
                   office of a member of the bar of this Court at whose direction the service was
                   made.

                  Frank M. Romero
                     Print Name                                         Signature
